                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION



PAULA HENDERSON, as Executor of
the Estate of Morgan Lloyd Lawrence
and the Estate of Jean Ann Lawrence,
JAMES LAWRENCE, ALEXANDRA
WILLIAMSON, and LAURA LAWRENCE                                                      PLAINTIFFS


V.                                   NO. 6:18-CV-6130-RTD

JORDAN LOGISTICS, INC. and
RAAD E. ABU HAMDEH                                                               DEFENDANTS




                                             ORDER

         Came on this day to be considered, the Plaintiff’s Unopposed Motion to Approve Settlement

and Dismiss All Claims with Prejudice (ECF No. 21). After reviewing the same, the Court is of

the opinion that the motion is good and should be in all things GRANTED.

         It is therefore ORDERED that the Court APPROVES the proposed settlement in this case

and ORDERS the Plaintiffs to distribute the settlement funds in accordance with the

previouslyfiled probate orders (Cause No. 42,777P, and Cause No. 42,778p) in Smith County,

Texas.

         It is further ORDERED that all Plaintiffs’ causes of action against the Defendants are

hereby DISMISSED with prejudice, and this case is DISMISSED in toto.




                                                 1
It is further ORDERED that all costs are to be borne by the party that incurred them.

IT IS SO ORDERED this 10th day of September 2019.


                                          /s/ Robert T. Dawson
                                          ROBERT T. DAWSON
                                          SENIOR U.S. DISTRICT JUDGE




                                      2
